Case 8:19-bk-02234-CPM Doc 34 Filed 11/27/19 Page1of3

Fill in this information to identify your case:

Debtor 4 Elizabeth Mary Felix

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number 8:19-bk-02234
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

El you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Quicken Loans @ Surrender the property. O1No
name: C Retain the property and redeem it.
_ CZ Retain the property and enter into a M yYes
Description of 4264 Revere Circle New Port Reaffirmation Agreement.
property Richey, FL 34653 Pasco County CO Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: O No

Description of leased

Property: O Yes

Lessor's name: OO No

Description of leased

Property: O Yes

Lessor's name:

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-02234-CPM

Debtor1 Elizabeth Mary Felix

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

Doc 34 Filed 11/27/19 Page 2of3

Case number (ifknown) §8:19-bk-02234

 

O No
0 Yes
O No
O) Yes
O No
OO Yes
OC No
-O Yes
OO No

O Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an unexpired lease.

X

 

Elizabeth Mary Felix
Signature of Debtor 1

Date

 

Official Form 108

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

X

 

Signature of Debtor 2

Date

 

Statement of Intention for Individuals Filing Under Chapter 7

page 2

Best Case Bankruptcy
Case 8:19-bk-02234-CPM Doc 34 Filed 11/27/19 Page 3of3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the Amended Statement of Intention
for Individuals for Filing Under Chapter 7; Official Form 108 was provided by the Court’s
CM/ECF Noticing System on this 25} day of \NOUEWIPE? 019 to those parties registered to receive
service via the Court’s electronic system; including the U.S. Trustee and Chapter 7 Trustee.

I HEREBY FURTHER CERTIFY that a true and correct copy of the foregoing been served
by U.S. Regular Mail to the following creditor on thisOFr_ day of WIAVMBY _. 2019.

e Quicken Loans, 635 Woodward Ave., Detroit, MI 48226-3408

Respectfully submitted,

/s/ Jake C. Blanchard

JAKE C. BLANCHARD, ESQ.
Florida Bar No: 055438
BLANCHARD LAW, P.A.

1501 Belcher Road South, Unit 6B
Largo, FL 33771

Phone: 727-531-7068

Fax No: 727- 535-2086

Email: jake@jakeblanchardlaw.com
